 




EXHIBIT 10.8




[nnup_ex10z8002.gif] [nnup_ex10z8002.gif]

Nocopi Technologies, Inc.

 

Product and Document Security Solutions and Systems
Specialty Ink Creation and Production

 

 

July 3, 2018




[_____________]

[_____________]

[_____________]




Dear [_____________]:




In a conference call held on June 26 with a number of Nocopi's convertible
debenture holders, the convertible debenture holders present and I discussed a
one-year extension of the maturity date of the debentures. As all the debentures
currently mature at various dates during the third quarter of 2018, the
extension would result in your debenture maturing during the third quarter of
2019. Interest would continue to accrue at 7%. All other terms of the debentures
would remain in effect. The debentures and accrued interested can be converted
into common stock of the Company at any time. We would appreciate your
indicating your choice below of the following: 1) extend the maturity date of
your convertible debenture to the third quarter of 2019 with interest continuing
to accrue at 7%; 2) convert a portion or all of your convertible debenture into
restricted common stock of the Company at $0.025; 3) receive payment of all or a
portion of your convertible debenture and/or accrued interest at the current
maturity date. I'm available to discuss the options. The status of your
convertible debenture is listed below.




 

Sincerely,

 

 

 

Michael A. Feinstein Chairman







Amount of Note: $[_____]

Current Maturity Date: July 23, 2018

Proposed Maturity Date: July 23, 2019

Accrued Interest to Current Maturity Date: $[_____]

Selection:

1)

One year extension of principal and interest _____



2)

Conversion of a portion or all to restricted stock _____



3)

Payment of all or a portion of principal and/or interest _____

Please email your response to me at mfein2@aol.com or fax to the Company at
(610) 834-7777.







480 Shoemaker Road, Suite 104 • King of Prussia, PA. 19406
610-834-9600 • 610-834-7777 (fax)


